> .j



                                                                                       SO
 CCA #       13-12-00605-CR                            OFFENSE:    Manslaughter

 STYLE:      MARIA ALMAGUER v. THE STATE OF TEXAS      COUNTY:     Hidalgo

 TRIAL COURT:            93rd District Court
                                                                                               MOTION
 TRIAL COURTS:           CR-217-09-B               /                      FOR REHEARING WAS: DENIED
 TRIAL COURTJUDGE:   Hon. Rodolfo Delgado                  DATE: October 9. 2014
 DISPOSITION: VACATED IN PART and AFFIRMFD IN              JUDGE: Gina M. Benavides
 PART

 DATE:

 JUSTICE:                               PC     S   X

 PUBLISH:      X                       DNP:


 CLK RECORD:                  X                           SUPP CLK RECORD
 RPT RECORD:                  X                            SUPP RPT RECORD
 STATE BR:                    X                          SUPP BR                  X_
 APPBR:                       X                             PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS

                                                         CCA#


          rKO SE                  Petition                 Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:'                       DATE:

                                                          JUDGE:

DATE: /tf°>toh          /If, ZZO/ST                        SIGNED:                       PC
JUDGE:      J^CL                                          PUBLISH:                      DNP-


                   MOTION FOR RFHFARIwr; |M               MOTION FOR STAY OF MANDATE IS:
CCA IS:                  ON
                                                                                   ON

JUDGE:                                                    JUDGE:




                                         If %PI